DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9, second line recites, ‘wherein the acoustically reflective structure has a substantially saw-tooth shaped cross-section. The word ‘cross-section’ is indefinite as it is not clear in which direction or along what plane of the acoustically reflective structure the ‘cross-section’ is intended.   Furthermore, the term “substantially saw-tooth shaped” is a relative term the metes and bounds of which cannot be determined. 
Claim 12, second line, recites. ‘wherein the acoustically reflective structure comprises a baffle’ disposed within the cavity. After referring to the Figures and the Specification, the acoustically reflective structure does not appear to comprise a baffle, instead the cavity or more specifically the planar base, 6, appears to comprise a baffle.  The examiner will be reading the limitation as meaning that --the cavity comprises a baffle--. Clarification or correction is required. No new matter should be entered. 

    Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4 – 15  are rejected under 35 U.S.C. 103 as being unpatentable over Maurer, U.S. Patent 3,934,846 (hereinafter Maurer)and in further view of GB 2514452A, Patience (herein after Patience). 

	Regarding claim 1, Maurer discloses a cavity system (25: A combined air flow deflector and diffuser assembly, Figs. 3, 4, 4a, 5, 5a-c and 7a), comprising: 
	a cavity (23: cavity or bay, Fig. 4) comprising a cavity opening (opening of cavity, 23); and an acoustically reflective structure (25: A combined air flow deflector and diffuser assembly, Figs. 3, 4, 4a, 5, 5a-c and 7a) located at least partially within the cavity (Fig. 4a shows side view of cavity with entirety of 25 within the cavity 23), 
	the acoustically reflective structure comprising one or more acoustically reflective surfaces (28, 33, 34, 35 and 36: each a pylon, Figs.4 and 5b), (col. 6, line 3: With particular reference to FIG. 5, a 15 degree weldment aircraft test model of the novel combined air flow deflector and diffuser assembly of the invention that is usable with and as the fixed version thereof previously described with specific reference to FIGS. 3, 4 and 4a is indicated generally at 30 as, again, principally comprising a deflector base or mounting plate 31, a main air flow deflector plate, vane or flap 32, and a plurality of four support pylons at 33, 34, 35 and 36), 
	each acoustically reflective surface being oblique to a plane of the cavity opening (see orientation of central pylon 34 and 35, it is not parallel or perpendicular to a plane of the cavity opening, said plane being represented by 32), (Figs. 5a and b), (col. 6, line 26: As depicted in the aforementioned FIGS. 5 and 5b, the two end support pylons 33 and 36 are each oriented both in a vertical direction and directly face the incoming air stream, whereas, the middle pair of support pylons 34 and 35 are oriented at a 15 degree angle away from and to the left (pylon 34) and right (pylon 35) of the principal direction of the incoming air stream flow),
	wherein the one or more acoustically reflective surfaces are arranged to reflect an incident acoustic wave out of the cavity opening while avoiding reflection of the incident acoustic wave into a region (‘the immediate region of the respective cavity’ col. 7, line 48), at or proximate to a leading edge of the cavity, the leading edge being relative to an actual or intended flow direction of a fluid over the cavity (A: the flow of the airstream, Fig. 4) (note the leading edge is at A: general flow of airstream, Fig. 4), 
	wherein the region at or proximate to a leading edge of the cavity extends from the leading edge towards a trailing edge (Fig. 4, edge containing 25 is trailing edge) of the cavity by a distance; the trailing edge being relative to the actual or intended flow direction of a fluid over the cavity.  	 
	(col. 7, line 39: With the inventive combined air flow deflector and diffuser assembly as indicated at 25 in FIGS. 3 and 4 being disposed in their operative positions with their respective main flow deflector plates, vanes or flaps, at 26 (FIG. 3), being disposed in the path of the flow of the air stream A at the trailing edge of the corresponding open weapons cavity 23, for example, the principal portion of the aforesaid air stream flow in the immediate region of the respective cavity, will, as it passes the said open cavity and reaches the main flow deflector vane 26, be diverted away from the aircraft fuselage, as at 24. Of course, the result of this air flow deflecting action is to induce a major portion of the general flow of the air stream A, as it passes the open cavity 23 (FIG. 3), away from and therefore inhibiting its normal creation of excessive pressure oscillations at the shield area of the cavity and within the cavity. In effect, a more stream-lined flow of the air stream is induced by the combined air flow deflecting and diffusing action of the inventive apparatus, as it passes the open cavity to thus significantly counteract the normal marked tendency thereof to oscillate at the cavity entrance.)
	Maurer discloses the claimed invention except for ‘a distance’ is a distance of 0.2 multiplied by a distance between the leading edge and the trailing edge of the cavity. 
	Patience teaches a distance of the proximity to a leading edge that is ‘0.2 x the distance between the leading and aft edge’ (pg. 15, lines 16-22). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the distance, a distance of 0.2 multiplied by a distance between the leading edge and the trailing edge of the cavity (Maurer, Fig. 4) since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	In the instance case, discovering the optimum width of the region proximate to a leading edge to avoid incidence flow are viewed as engineering design choices based on a number of variables such as incidence rate of flow, aircraft speed, size of the cavity, type of aircraft, etc. Given these variables and the desired design outcome, it is at the discretion of the designer to meet the needs of acoustic reflectivity. As such, the examiner contends the determination of the distance is well within the skill of the art, and as such are considered obvious. 

	Regarding claim 4, modified Maurer discloses the cavity system according to claim 1, wherein the acoustically reflective structure comprises a structure (27 or 31) mounted to or formed from (via 31a, Fig. 6) a trailing edge wall of the cavity (Fig. 4, wall containing system 25), such that one or more of the acoustically reflective surfaces (28 or 33 or 36, Figs. 4 and 5) are located at or mounted to the trailing edge wall of the cavity (Fig. 4), 
	the trailing edge wall being relative to the actual or intended flow direction of a fluid over the cavity.  

	Regarding claim 5, modified Maurer discloses the cavity system according to claim 4, wherein the one or more acoustically reflective surfaces located at or mounted to the trailing edge wall of the cavity are inclined with respect to a longitudinal dimension of the cavity between the leading and trailing edges of the cavity. (28 is inclined to the longitudinal base of cavity 23, Fig. 4.)

	Regarding claim 6, modified Maurer discloses the cavity system according claim 1, wherein the acoustically reflective structure comprises a structure (27 or 31) mounted to or formed from a leading edge wall (wall near leading edge with respect to A: airflow, Fig. 4) of the cavity, such that one or more of the acoustically reflective surfaces (28 or 33 or 36, Figs. 4 and 5) are located at or mounted to the leading edge wall of the cavity, the leading edge wall being relative to the actual or intended flow direction of a fluid over the cavity. 
	(col. 7, line 35:  Although the present invention is principally concerned with the placement of an improved flow deflector flap member at the trailing edge of an open cavity, a similar flap member may be also positioned at the forward edge to then act, in concert with the trailing edge flap device, to accomplish a slight increase in the efficiency of the latter element.)

	Regarding claim 7, modified Maurer discloses the cavity system according claim 6, wherein the one or more acoustically reflective surfaces located at or mounted to the leading edge wall of the cavity are declined with respect to a longitudinal dimension of the cavity between the leading and trailing edges of the cavity. (28 is inclined to the longitudinal base of cavity 23, Fig. 4, and a leading edge system would be similar and therefore at a decline to the longitudinal base of the cavity.)

	Regarding claim 8, modified Maurer discloses the cavity system according to claim 1, wherein the acoustically reflective structure is integral (col. 3, line 6: a deflector base plate, 27, fixedly mountable to the fuselage of a bomber aircraft, for example, at the trailing edge of its bomb bay) with one or more walls of the cavity.
	(col.5, line 41: As an alternative arrangement, seen in FIG. 3, for example, the combined air flow deflector and diffuser assembly of the invention, which is indicated generally at 25, may be mounted…Of course, with this fixed arrangement of the invention, no hinge or pivot, as indicated by the axis 18 in FIG. 1a, would be used and both plates 26, 27 would be rigidly attached to opposite ends of the support pylons 28.)
	Maurer discloses the claimed invention except that the acoustically reflective structure is integral with one or more walls of the cavity.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the acoustically reflective structure integral with the wall, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893). The benefit being a visibly fixed connection that does not require tightening or maintaining.

	Regarding claim 9, modified Maurer discloses the cavity system according to claim 1, wherein the acoustically reflective structure has a substantially saw-tooth shaped cross-section. (See annotated Fig. 4 below.)

    PNG
    media_image1.png
    255
    417
    media_image1.png
    Greyscale
 

	Regarding claim 10, modified Maurer discloses the cavity system according to claim 1, wherein the acoustically reflective structure is wholly located with the cavity.  (col.5, line 42: the combined air flow deflector and diffuser assembly of the invention, which is indicated generally at 25, may be mounted…and stored completely inside the vehicle structure 24 in supporting relation transversely across the width of the cavity or bay 23).

	Regarding claim 11, modified Maurer discloses the cavity system according to claim 1, wherein the one or more acoustically reflective surfaces comprises one or more surfaces selected from the group of surfaces consisting of: flat, planar surfaces; curved surfaces; and multi-faceted surfaces. (Figs. 5, 5a-5c).
	Regarding claim 12, Maurer discloses the cavity system according to claim 1, wherein the acoustically reflective structure comprises a baffle (26, 32: main flow deflector plate) disposed within the cavity between a leading edge wall of the cavity and a trailing edge wall of the cavity (32, Figs. 5 and 5a; 26, Figs. 4 and 4a) , the baffle being arranged across at least part of a width of the cavity (Fig. 4), the leading edge wall and the trailing edge wall being relative to the actual or intended flow direction of a fluid over the cavity.  

	Regarding claim 13, modified Maurer discloses the cavity system according claim 1, wherein the cavity is recessed in a surface (24: vehicle structure, Fig. 4), (col. 5, line 46: completely inside the vehicle structure 24).  

	Regarding claim 14, modified Maurer discloses the cavity system according claim 13, wherein the surface is a surface of an aircraft and the cavity is an aircraft weapons bay. 
(col. 3, line 2: The present invention consists in a new and improved combined and self-contained air flow deflector and diffuser assembly that may include, in one form thereof, a deflector base plate fixedly mountable to the fuselage of a bomber aircraft, for example, at the trailing edge of its bomb bay…)

	Regarding claim 15, modified Maurer discloses a method of controlling acoustic tones in a cavity (ABSTRACT, ‘reducing in the cavity pressure oscillations’),
	the cavity comprising a cavity opening (the opening of 23,Fig. 4), the method comprising locating at least part of an acoustically reflective structure (25: A combined air flow deflector and diffuser assembly, Figs. 3, 4, 4a, 5, 5a-c and 7a) within the cavity, the acoustically reflective structure comprising one or more acoustically reflective surfaces (28, Fig. 4), wherein the acoustically reflective structure is arranged such that each acoustically reflective surface is oblique to a plane of the cavity opening (see orientation of central pylon 34 and 35, it is not parallel or perpendicular to a plane of the cavity opening, said plane being represented by 32), (Figs. 5a and b), (col. 6, line 26: As depicted in the aforementioned FIGS. 5 and 5b, the two end support pylons 33 and 36 are each oriented both in a vertical direction and directly face the incoming air stream, whereas, the middle pair of support pylons 34 and 35 are oriented at a 15 degree angle away from and to the left (pylon 34) and right (pylon 35) of the principal direction of the incoming air stream flow),
	wherein the one or more acoustically reflective surfaces are arranged to reflect an incident acoustic wave out of the cavity opening while avoiding reflection of the incident acoustic wave into a region (‘the immediate region of the respective cavity’ col. 7, line 48), at or proximate to a leading edge of the cavity, the leading edge being relative to an actual or intended flow direction of a fluid over the cavity (A: the flow of the airstream, Fig. 4) (note the leading edge is at A: general flow of airstream, Fig. 4), 
	wherein the region at or proximate to a leading edge of the cavity extends from the leading edge towards a trailing edge (Fig. 4, edge containing 25 is trailing edge) of the cavity by a distance; the trailing edge being relative to the actual or intended flow direction of a fluid over the cavity.  	 
	(col. 7, line 39: With the inventive combined air flow deflector and diffuser assembly as indicated at 25 in FIGS. 3 and 4 being disposed in their operative positions with their respective main flow deflector plates, vanes or flaps, at 26 (FIG. 3), being disposed in the path of the flow of the air stream A at the trailing edge of the corresponding open weapons cavity 23, for example, the principal portion of the aforesaid air stream flow in the immediate region of the respective cavity, will, as it passes the said open cavity and reaches the main flow deflector vane 26, be diverted away from the aircraft fuselage, as at 24. Of course, the result of this air flow deflecting action is to induce a major portion of the general flow of the air stream A, as it passes the open cavity 23 (FIG. 3), away from and therefore inhibiting its normal creation of excessive pressure oscillations at the shield area of the cavity and within the cavity. In effect, a more stream-lined flow of the air stream is induced by the combined air flow deflecting and diffusing action of the inventive apparatus, as it passes the open cavity to thus significantly counteract the normal marked tendency thereof to oscillate at the cavity entrance.)
	Maurer discloses the claimed invention except for ‘a distance’ is a distance of 0.2 multiplied by a distance between the leading edge and the trailing edge of the cavity. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the distance a distance of 0.2 multiplied by a distance between the leading edge and the trailing edge of the cavity (Fig. 4) since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	In the instance case, discovering the optimum width of the region proximate to a leading edge to avoid incidence flow are viewed as engineering design choices based on a number of variables such as incidence rate of flow, aircraft speed, size of the cavity, type of aircraft, etc. Given these variables and the desired design outcome, it is at the discretion of the designer to meet the needs of acoustic reflectivity. As such, the examiner contends the determination of the distance is well within the skill of the art, and as such are considered obvious. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Haslund, U.S. 4703904 discloses a method and apparatus for providing an aero-optical interface by stabilizing a shear layer in a fluid flowing over an aperture.	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNA DANIELLE GLOVER whose telephone number is (571)272-8861. The examiner can normally be reached Monday - Friday 7:00 -4:30, see teams for updates.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.D.G./Examiner, Art Unit 3642                                                                                                                                                                                                        /JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642